Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application Nos. 16/781,098  and 16/781,082 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and copending applications 16/781,098 and 16/781,082 both claim receiving a message from a remote device on a management network, determining whether the message is directed to a storage service or fabric service running on a host, extracting a command from the message, and sending a message containing the command to the host on a BMC communication channel between the BMC and the host.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 15 recites “a computer-readable medium storing computer executable code”.  Applicant’s specification, on paragraph [0023], discloses that computer-readable media includes “computer storage media” and that computer-readable media can comprise “any other medium that can be used to store computer executable code in the form of instructions or data structures that can be accessed by a computer.”  The specification does not limit the computer-readable media to a non-transitory media, and the term “computer-readable medium” could include signals in transmission which have been held to be non-statutory. See MPEP 2106(1), "machine readable media can encompass non-statutory transitory forms of signal transmission, such as, a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007)."

It is suggested that Applicant amend the claims to recite “non-transitory computer-readable medium” to overcome the rejection under 35 U.S.C. § 101. The suggested amendment will not be considered as "new matter".


Claim Objections
Claims 8-14 are objected to because of the following informalities:  
In claim 8, line 4, “the memory” should read –the first memory-;
In claim 8, line 9, “the the first” should read –the first-. 
Appropriate correction is required.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-9, 13-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butcher et al. (U.S. Publication No. 2016/0323148 A1) hereafter referred to as Butcher’148.
Referring to claim 1, Butcher’148, as claimed, a method of operating a computer system, the computer system including a baseboard management controller (BMC) (baseboard management controller, see para. [0009]) and a host of the BMC (host processing device 207, see Fig. 4A), comprising: receiving, at the BMC, a first message (receiving network packets from network controller 260 destined for management controller 298, see paras. [0031], [0032], and Fig. 5A) from a first remote device on a management network (IPMI, DCMI, etc., see para. [0003] and Fig. 5A-B) that has been established for out-of-band (OOB) communication with the BMC (out of band remote desktop, see para. [0041]; also note: out-of-band management, see para. [0005] and NC-SI, see para. [0029]); determining, at the BMC, whether the first message is directed to a storage service or fabric service running on the host, the host being a storage device (system storage 235 including hard disk drives, NVRAM devices, flash devices, etc., see para. [0028] and Fig. 4A), the storage service providing access to user data stored on one or more storage devices connected to the host via a storage network that is isolated from the management network (a bus such as PCIe, USB, LPC, SPI, I2C, etc. is isolated from sideband interface connection such as SMBus, RBT, see paras. [0028] and [0029]); when the first message is directed to the storage service or fabric service: extracting a service command from the first message (NC-SI interface passes messages that carry commands and control traffic, see paras. [0005], [0029], [0034], [0044]; also note: IPMI Specification defines IPMI Message Support commands, see para. [0003]); and sending, through a BMC communication channel to the host (communication path 227 to host, see Fig. 6B), a second message containing the service command to the host, the BMC communication channel established for communicating baseboard management commands between the BMC and the host (BMC provides management control such as power control, logging, sensors monitoring, etc., see paras. [0003], also note: Innovation Engines, see para. [0007]).
As to claim 2, Butcher’148 also discloses the management network is out-of-band to the host (out of band remote desktop, see para. [0041]; also note: out-of-band management, see para. [0005] and NC-SI, see para. [0029]).
As to claim 6, Butcher’148 also discloses sending the first message to a base board management function running on the BMC (baseboard management controller, see para. [0009]; also note: Innovation Engines, see para. [0007]), when the first message is not directed receiving network packets from network controller 260 destined for management controller 298, see paras. [0031], [0032], and Fig. 5A).
As to claim 7, Butcher’148 also discloses generating a baseboard management command in accordance with the first message (BMC provides management control such as power control, logging, sensors monitoring, etc., see paras. [0003], also note: Innovation Engines, see para. [0007]); and sending the baseboard management command to the host through the BMC communication channel (communication path 227 to host, see Fig. 6B).
Referring to claim 8, Butcher’148, as claimed, a computer system, comprising:
a baseboard management controller (BMC) (baseboard management controller, see para. [0009]), including: a first memory (MC memory 275, see Fig. 5B), and first at least one processor coupled to the memory (processing units such as integrated MC 298, DMA controller 575, host processing device 207, see Fig. 5B); and a host of the BMC (host processing device 207, see Fig. 4A), including: a second memory (main memory 215, see Fig. 5B; also note: local storages 235, see Fig. 4B), a primary processing unit (host processing device 207, see Figs. 5A-B); and a Remote Direct Memory Access (RDMA) controller (RDMA, see para. [0008] and remote desktop, see para. [0041]; also note: DMA transfers between network and memories, see paras. [0009], [0031], [0035], and [0036]); wherein the the first at least one processor is further configured to:
receive, at the BMC, a first message (receiving network packets from network controller 260 destined for management controller 298, see paras. [0031], [0032], and Fig. 5A) from a first remote device on a management network (IPMI, DCMI, etc., see para. [0003] and Fig. 5A-B) that has been established for out-of-band (OOB) communication with the BMC (out of band remote desktop, see para. [0041]; also note: out-of-band management, see para. [0005] and NC-SI, see para. [0029]);
system storage 235 including hard disk drives, NVRAM devices, flash devices, etc., see para. [0028] and Fig. 4A), the storage service providing access to user data stored on one or more storage devices connected to the host via a storage network that is isolated from the management network (a bus such as PCIe, USB, LPC, SPI, I2C, etc. is isolated from sideband interface connection such as SMBus, RBT, see paras. [0028] and [0029]); when the first message is directed to the storage service or fabric service: extract a service command from the first message (NC-SI interface passes messages that carry commands and control traffic, see paras. [0005], [0029], [0034], [0044]; also note: IPMI Specification defines IPMI Message Support commands, see para. [0003]); and send, through a BMC communication channel to the host (communication path 227 to host, see Fig. 6B), a second message containing the service command to the host, the BMC communication channel established for communicating baseboard management commands between the BMC and the host (BMC provides management control such as power control, logging, sensors monitoring, etc., see paras. [0003], also note: Innovation Engines, see para. [0007]).
Note claims 9 and 16 recite the corresponding limitations of claim 2.  Therefore they are rejected based on the same reason accordingly.
Note claims 13 and 20 recite the corresponding limitations of claim 6.  Therefore they are rejected based on the same reason accordingly.
Note claim 14 recites the corresponding limitations of claim 7.  Therefore it is rejected based on the same reason accordingly.
Note claim 15 recites similar limitations of claim 1.  Therefore it is rejected based on the same reason accordingly.



Allowable Subject Matter

Claims 3-5, 10-12, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Olarig et al. (U.S. Publication No. 2019/0377496 A1) discloses a method of configuring NVMe-oF devices using a baseboard management controller.
Bhatia et al. (U.S. Publication No. 2014/0195657 A1) discloses implementation on baseboard management controller of single out-of-band communication access to multiple managed computer nodes.
Govind (U.S. Publication No. 2017/0034268 A1) discloses a system for RDMA read/write operations.
Chou et al. (U.S. Publication No. 2016/0127167 A1) discloses a multiple protocol system management with a BMC and SAS Expander.
DU (U.S. Publication No. 2014/0032641 A1) discloses virtual Intelligent Platform Management Interface for hardware components.
Kutch (U.S. Publication No. 2013/0262642 A1) discloses remote management for a computing device.

Flynn et al. (U.S. Publication No. 2008/0313364 A1) discloses an apparatus for remote DMA access to a solid state storage device.
Flynn et al. (U.S. Publication No. 2008/0313312 A1) discloses an apparatus for a reconfigurable baseboard management controller.
Davis et al. (U.S. Publication No. 2016/0239415 A1) discloses remote memory access functionality in a cluster of data processing nodes.


The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).  
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2185